Opinion filed July 18, 2019




                                     In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-19-00010-CR
                                  ___________

                     RUMALDO DELGADO, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 16-7656

                      MEMORANDUM OPINION
       Appellant, Rumaldo Delgado, originally pleaded guilty to the third-degree
felony offense of driving while intoxicated. See TEX. PENAL CODE ANN. §§ 49.04(a),
49.09(b)(2) (West Supp. 2018). Pursuant to the terms of a plea agreement, the trial
court assessed Appellant’s punishment at confinement for five years and a fine of
$2,000, suspended the sentence of confinement, and placed Appellant on community
supervision for five years. The State subsequently filed an application to revoke
Appellant’s community supervision. The trial court held a contested hearing on the
State’s application to revoke, found the State’s allegations to be true, revoked
Appellant’s community supervision, and sentenced Appellant to five years’
confinement. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 48.4, 68. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991). Appellant has not filed a pro se response to counsel’s Anders brief.
        In addressing an Anders brief, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the appeal
is without merit.1 The State presented evidence in support of the allegations in its


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2
application to revoke community supervision. In that regard, we note that “‘one
sufficient ground for revocation [will] support the trial court’s order revoking’
community supervision.” Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App.
2009) (quoting Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978));
see also Guerrero v. State, 554 S.W.3d 268, 274 (Tex. App.—Houston [14th Dist.]
2018, no pet.). Further, absent a void judgment, issues relating to the original
conviction may not be raised in an appeal from a revocation proceeding. Wright v.
State, 506 S.W.3d 478, 481 (Tex. Crim. App. 2016). Based on our review of the
record, we agree with counsel that no arguable grounds for appeal exist.
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                   PER CURIAM


July 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3